Plaintiff in error, Jack Hill, and R.P. Walker and Buell Walker were by information jointly charged with having by force and fear robbed one Clarence Hall, cashier of the Farmers' 
Merchants' Bank of Tryon, Lincoln county, *Page 447 
Okla., of the sum of $535. Upon his separate trial, plaintiff in error, Jack Hill, was found guilty, and his punishment assessed at imprisonment in the penitentiary for the term of five years. From the judgment rendered on the verdict on the 8th day of August, 1922, an appeal was taken to this court.
The Attorney General has filed a motion to dismiss the appeal, on the ground that plaintiff in error, Jack Hill, on the 3d day of July, 1923, was granted and accepted a parole for the specific offense the commission of which the said Jack Hill was convicted in the district court of Lincoln county, and from which he prosecuted this appeal.
By numerous decisions of this court it is held that, when an appeal from a judgment of conviction is pending in this court, and the plaintiff in error applies for a parole, and the same is granted and accepted by the plaintiff in error, and the fact that a parole has been granted and accepted is brought to the attention of this court, the appeal will be dismissed, as having been abandoned. Ernst v. State, 17 Okla. Cr. 282, 187 P. 930; Brown v. State, 16 Okla. Cr. 505, 184 P. 912; Alexander v. State, 12 Okla. Cr. 200, 153 P. 619.
The appeal herein is therefore dismissed, and the cause remanded to the trial court.
MATSON, P.J., and BESSEY, J., concur.
 *Page 1